DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 11-12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN205644492U, hereafter “492”.
	Regarding claim 1, “492” discloses a pressure detecting board and touch device. With features of the claimd invention including a pressing panel,  a pressure detecting board which include a base plate and detection circuit, as a key unit sensor assembly, which is pasted to the panel (see the abstract, and claim 9), the key unit sensor assembly has  a first group of sensors and a second group of sensors; wherein the first group of sensors are distributed at a central zone of the substrate the central zone corresponding to a key center on the pressing panel; the second group of sensors are distributed at a zone of the substrate other than the central zone (see figure 2).  These sensors are configured to detect pressure transmitted by the pressing panel to the substrate through the paste.  

	Regarding claim 3, since these zones are imaginary area, it can be considered that the central zone is circle zone at the center of the substrate. 
	Regarding claims 4, 12, it can be considered that the first group of sensors is distributed along an arc of an imaginary of the circle zone.
	Regarding claims 5, 12, the second group of sensors are distributed along an imaginary arc of a second preset distance with a radius greater than the first preset distance.  
	Regarding claim 11, multiple key units or a key combination is formed on the pressing panel by arranging combination of the key units (see figure 3).  

Claims 6-10, for specifics of the resistor distribution are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, April 20, 2021